Citation Nr: 0719842	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right eye surgery, to include diplopia and 
atrial fibrillation with syncope, claimed to have resulted 
from surgery performed at a VA medical facility in August 
20003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Ft. 
Harrison, Montana, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has additional disability as a 
result of eye surgery performed in August 2003.  VA treatment 
records dated in August 2003 indicate that the veteran 
underwent eye surgery and that there were complications.  
These treatment records also state that informed consent was 
obtained.  The signed consent form, however, has not been 
associated with the claims file.  In order to further 
evaluate the veteran's claim, any consent forms in connection 
with the August 2003 surgery must be obtained and associated 
with the claims file.  See 38 C.F.R. §§ 3.361(d)(ii), 
17.32(d) (2006).  

A February 2004 VA opinion, rendered by a medical doctor, 
indicates that there was "some contribution from the 
operation as a precipitant for [the veteran's] atrial 
fibrillation and through this to his episodes of syncope."  
Opinions from a nurse practitioner, dated in February 2004 
and July 2005, (same nurse practitioner for both opinions), 
indicates, in essence, that the atrial fibrillation was not 
related to the surgery.  However, the basis of her opinion 
appears, at least in part, to be flawed.    

For example, the opinion indicates that a study of 
individuals who were in sinus rhythm prior to noncardiac 
surgery noted the incidence of perioperative atrial 
fibrillation to be 4.1 percent, and that most episodes 
occurred within the first three days after surgery.  She went 
on to state that in the veteran's case, the onset of atrial 
fibrillation was one month after surgery.  However, this 
statement is incorrect.  Review of the records indicates that 
the veteran was seen for syncopal episodes (later found to 
have been due to atrial fibrillation) approximately one week 
after surgery.  At that time, the veteran stated that he had 
had five syncopal episodes.  See August 27, 2003 VA treatment 
report.  

The nurse practitioner also appears to base her opinion on a 
statement from a cardiologist, who reportedly told her that 
he had never heard of atrial fibrillation from eye surgery.  
However, the fact that this physician had never heard of such 
an incident does not preclude a nexus.  Without further 
information as to the discussions between the cardiologist 
and the nurse practitioner and further explanation from the 
cardiologist as to the meaning of his statement (e.g., did he 
mean that atrial fibrillation would be an unforeseen event), 
the Board is inclined to find this basis for her opinion also 
flawed.  

A February 2004 opinion from a private physician indicates 
that there was no evidence of carelessness, negligence, lack 
of skill, or errors in judgment in the August 2003 surgery.  
This opinion, however, does not address the question of 
whether there was additional disability as a result of an 
event not reasonably foreseeable.  Given the discrepancy in 
the opinions from the VA nurse practitioner and the VA 
medical doctor, and given that the nurse practitioner appears 
to base her opinion, at least in part, on incorrect facts, as 
well as the fact that the private medical opinion does not 
address the matter of unforeseeable results, the Board finds 
that additional VA medical opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should take the necessary steps to 
obtain copies of the veteran's signed 
informed consent forms for the August 
2003 surgery.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.	Thereafter, the RO should take the 
appropriate measures to obtain VA medical 
opinions from experts in cardiology and 
ophthalmology.  The claims file must be 
forwarded to each expert for their 
review.  If possible, it is preferred 
that the experts be from a VA facility 
where the veteran has not received 
treatment.  The following questions are 
to be answered:  

(a)	Is it at least as likely as 
not that the veteran's atrial 
fibrillation and/or syncope was 
caused by VA eye surgery performed 
in August 2003; if so, was this 
due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA; if not, 
was the proximate cause of the 
veteran's atrial fibrillation an 
event not reasonably foreseeable.

(b)	Is it at least as likely as 
not that the veteran sustained 
additional disability, to include 
disability of the eye, as a result 
of VA eye surgery performed in 
August 2003; if so, what is the 
additional disability, and, is 
this due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of 
VA; if not, was the proximate 
cause of such additional 
disability, to include disability 
of the eye, an event not 
reasonably foreseeable.

Each examiner must provide a clear and 
complete explanation for each finding and 
opinion expressed.  It would be helpful 
if the examiners would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

The proximate cause of the additional 
disability is the action or event that 
directly caused the disability, as 
distinguished from a remote contributing 
cause.  Whether the proximate cause of a 
veteran's additional disability was an 
event not reasonably foreseeable is 
determined based on what a reasonable 
health care provider would have foreseen.  
The event need not be completely 
unforeseeable or unimaginable but must be 
one that a reasonable health care 
provider would not have considered to be 
an ordinary risk of the treatment 
provided.

3.	Thereafter, the RO should readjudicate 
the appealed issue based on all the 
evidence of record.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an applicable time to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




